Citation Nr: 0200974	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a right ear 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968, including service in Vietnam from July 1967 to August 
1968.

A May 1994 RO rating decision denied service connection for a 
right ear disability.  The veteran was notified of that 
determination in May 1994 and he did not appeal.

In July 1996, the Board of Veterans' Appeals (Board) denied 
service connection for PTSD.

In 1999, the veteran submitted an application to reopen the 
claims for service connection for PTSD and a right ear 
disability.  This appeal comes to the Board from an April 
2000 RO rating decision that determined there was no new and 
material evidence to reopen the claims for service connection 
for PTSD and a right ear disability.

Since the May 1994 RO rating decision, denying service 
connection for a right ear disability, various laws and 
regulations have been enacted or amended that allow for 
service connection for disorders on a presumptive basis due 
to exposure to agent orange.  Under the circumstances, the 
Board will review the claim for service connection for a 
right ear disability on a de novo basis.  Spencer v. Brown, 4 
Vet. App. 283 (1993).  The issue of service connection for a 
right ear disability will be addressed in the remand section 
of this appeal.


FINDINGS OF FACT

1.  In July 1996, the Board denied service connection for 
PTSD.

2.  Evidence received subsequent to the July 1996 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has not been received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a), effective prior to 
August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's application to 
reopen a claim for service connection for PTSD.  

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's 
application to reopen the claim for service connection for 
PTSD, that essentially notifies them of the evidence needed 
by the veteran to reopen this claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  

The July 1996 Board decision denied service connection for 
PTSD.  A decision of the Board is final with the exception 
that a claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 20.1100.  The question now presented is whether new and 
material evidence has been submitted since the Board's 
adverse July 1996 decision, denying service connection for 
PTSD, to permit reopening of the claim.  38 C.F.R. 3.156(a), 
effective prior to August 29, 2001; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran has 
PTSD).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1999.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).

The evidence of record at the time of the July 1996 Board 
decision consisted of statements and testimony from the 
veteran to the effect that he had various in-service 
stressors due to experiences in Vietnam that had caused PTSD.  
The evidence then of record also included service, private, 
and VA medical reports, and service documents and a reply 
from the U.S. Army & Joint Services Environmental Support 
Group, that did not show PTSD until many years after service.  
The evidence then of record showed that the veteran's mental 
problems had been variously diagnosed, and that he underwent 
VA psychiatric examination in October 1992 by 2 psychiatrists 
to determine the nature and extent of his psychiatric 
conditions.  The examiners reviewed the medical evidence in 
the veteran's file, including the various psychiatric 
diagnoses, and found that he did not have PTSD that met the 
criteria of 38 C.F.R. § 4.125(a).  The Board denied the claim 
for service connection for PTSD because the evidence did not 
show that the veteran had PTSD that met the criteria of that 
regulation.

Since the July 1996 Board decision the veteran testified 
before the undersigned sitting at the RO in September 2001 to 
the effect that he had sustained various stressors in Vietnam 
that caused PTSD.  The veteran also testified to the effect 
that he had not received any treatment for PTSD for at least 
2 years.  No medical evidence was submitted showing the 
presence of PTSD subsequent to the evidence considered in the 
July 1996 Board decision that concluded the veteran did not 
have PTSD that met the criteria of 38 C.F.R. § 4.125(a).  The 
veteran's testimony in September 2001 is not new and material 
because it is essentially similar to statements and testimony 
of the veteran of record in July 1996 and, in the absence of 
competent medical evidence as defined in 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)) 
showing the presence of the claimed disorder, is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
Hodge, 155 F. 3d 1356.

The veteran's representative asks for an examination to 
evaluate the PTSD.  But there has been no new evidence 
proffered to suggest that the October 1992 VA examination by 
a "board of 2", finding that the veteran did not have PTSD, 
was incorrect, then or now.  Accordingly, no new examination 
will be ordered.

As no new and material evidence has been submitted to reopen 
the claim for service connection for PTSD, the July 1996 
Board decision, denying service connection for this disorder, 
remains final.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
PTSD is denied.


REMAND

As noted above, the VCAA redefined VA's duty to assist a 
veteran in the development of a claim and guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that there is additional VA duty to assist the 
veteran in the development of his claim for service 
connection for a right ear disability for the reasons noted 
below.

Service medical records show that the veteran was seen for 
left ear problems, but not right ear problems.  A VA medical 
report of the veteran's treatment in October 1978 shows that 
he gave a 12-year history of a right ear growth.  VA reports 
reveal that he was seen for a right ear condition in 1986 
that was eventually diagnosed as pigmented seborrheic 
keratosis of the right ear by biopsy in December 1986.  At 
the hearing before the undersigned in September 2001, the 
veteran reported that he was currently receiving treatment 
for a right ear growth at the VA Medical Center (VAMC) at 
East Orange, New Jersey.  The medical evidence currently of 
record is not sufficient to determine the diagnosis of the 
current ear growth, or to verify that it is a continuation or 
recurrence of the growth for which service connection was 
denied in 1994.  Moreover, VA adjudicators are charged with 
constructive knowledge of pertinent outstanding VA medical 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the above, the duty to assist the veteran in the 
development of his claim for service connection for a right 
ear disability includes obtaining the VA reports of his 
recent treatment for right ear problems and scheduling him 
for a VA medical examination in order to determine the nature 
and extent of his right ear disability, and to obtain an 
opinion as to the etiology of any right ear problem found.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(3) and (4).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right ear problems since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking his current right ear problems to 
any incident of service.  After obtaining 
any needed release forms from the 
veteran, the RO should directly contact 
the medical providers and obtain copies 
of the records not already in the file, 
including the reports of his treatment 
for right ear problems at VAMC in East 
Orange, New Jersey.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of his right ear 
problems, and to obtain an opinion as to 
the etiology of any right ear condition 
found.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion as to the 
etiology of any right ear condition 
found, including an opinion as to whether 
it is at least as likely as not that the 
right ear problem is related to an 
incident of service.  The examiner should 
support the opinion by discussing medical 
principles as applied to the evidence in 
the veteran's case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the RO 
should adjudicate the claim for service 
connection for a right ear disability on 
a de novo basis, including service 
connection for a right ear disability due 
to exposure to agent orange.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



